                                                                                                                                                7/15/20 1:24PM




 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01352
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 15, 2020                           X /s/ Shelly Jensen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Shelly Jensen
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




             20-01352-WLH12                        Doc 25            Filed 07/16/20            Entered 07/16/20 23:06:13        Pg 1 of 30
20-01352-WLH12   Doc 25   Filed 07/16/20   Entered 07/16/20 23:06:13   Pg 2 of 30
                                                                                                                                                                                                      7/15/20 1:24PM


 Fill in this information to identify the case:

 Debtor name            Jensen Hay Farms LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF WASHINGTON

 Case number (if known)               20-01352
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           790,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,240,708.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,030,708.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,197,972.09


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            80,746.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,278,718.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



              20-01352-WLH12                                 Doc 25                Filed 07/16/20                         Entered 07/16/20 23:06:13                                    Pg 3 of 30
                                                                                                                                            7/15/20 1:24PM


 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01352
                                                                                                                             Check if this is an
                                                                                                                             amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                            12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                           Current value of
                                                                                                                             debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   0.00   -                                0.00 = ....                 Unknown
                                              face amount                         doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                 $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             20-01352-WLH12                        Doc 25            Filed 07/16/20     Entered 07/16/20 23:06:13            Pg 4 of 30
                                                                                                                                                 7/15/20 1:24PM



 Debtor         Jensen Hay Farms LLC                                                             Case number (If known) 20-01352
                Name


        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used       Current value of
                                                                                 debtor's interest      for current value           debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested
           2019 crop inventory                                                                 $0.00                                         $500,000.00



 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           JD R450 swather
           cost: $196,882; dep through 2019 $166,730.00                                 $100,000.00                                          $100,000.00


           2nd JD R450 swather                                                                 $0.00                                         $100,000.00


           Brownlee Irrigation Pivot
           cost: $51,000; accm dep through 2019 $22,883                                  $28,117.00                                           $50,000.00


           Yakima Compressor
           cost: $2,565; acc dep $1,208                                                    $1,357.00                                                  $0.00



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                              $750,000.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



             20-01352-WLH12                        Doc 25            Filed 07/16/20       Entered 07/16/20 23:06:13                Pg 5 of 30
                                                                                                                                              7/15/20 1:24PM



 Debtor         Jensen Hay Farms LLC                                                          Case number (If known) 20-01352
                Name

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Ford F450
                     cost: $11,993; accm dep 10,748                                     $1,245.00    Liquidation                           $10,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2018 Q & B Trailer Flatbed
           cost $15,250.00; accm. dep                                                   $8,311.00                                                   $0.00


           Corrugator
           cost $18,883.00; accm dep. 2022                                            $16,861.00                                                    $0.00




 51.       Total of Part 8.                                                                                                             $10,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             20-01352-WLH12                        Doc 25            Filed 07/16/20    Entered 07/16/20 23:06:13                Pg 6 of 30
                                                                                                                                           7/15/20 1:24PM



 Debtor         Jensen Hay Farms LLC                                                         Case number (If known) 20-01352
                Name

           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Brownlee Ground
                     (67.44 acres) - $450K
                     (appraised at $479 in
                     2017)
                     Barn #0 - $170K
                     (original construction
                     cost: $250K)
                     Barn #1 - $170K
                     (original construction
                     cost: $250K)
                     book value from 2019
                     return Schedule L                    Fee simple                  $331,664.00    Tax records                      $790,000.00


           55.2.     Leasehold interests
                     in the following
                     parcels located in
                     Kittitas County,
                     identirifed by the
                     following parcel
                     numbers:
                     11448 (56.63 acres),
                     134633 (16.04 acres),
                     414633 (41.89 acres),
                     634633 (22.86 acres),
                     711136 (214.27
                     acres);
                     914633 (40.15 acres);
                     along with all
                     improvements
                     $140K per year
                     711136,
                     914633.
                     Lease expires
                     12/31/2027. Lease is
                     iwth Dennis and                      Leasehold
                     Shelly Jense                         Interest                      Unknown                                           Unknown


           55.3.     Two Tree LLC lease
                     (30 acres)
                     7777 4th Parallel Rd.                Leasehold
                     Expires 12/31/22                     Interest                      Unknown                                           Unknown


           55.4.     Two Tree Hill LLC
                     lease (40 Acres)
                     925 Pumping Plant
                     Rd, Ellensburg                       Leasehold
                     Expires 12/31/22                     Interest                      Unknown                                           Unknown


           55.5.     Leasehold interest
                     from Double K Ranch
                     LLC (extended to                     Leasehold
                     12/31/20?)                           Interest                          $0.00                                         Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



             20-01352-WLH12                        Doc 25            Filed 07/16/20    Entered 07/16/20 23:06:13               Pg 7 of 30
                                                                                                                                                   7/15/20 1:24PM



 Debtor         Jensen Hay Farms LLC                                                             Case number (If known) 20-01352
                Name

            55.6.    Charles and Markee
                     Cox Lease (29 acres)
                     Parcels 949945,
                     949952, 949951,
                     945950, 949949,
                     949948, 949947,
                     949946 and 949944
                     Lease expires
                     12/31/20. Annual                     Leasehold
                     payment: $4,930.00                   Interest                         Unknown                                                      $0.00


            55.7.    Richard Lewis lease
                     (6.5 acres) and water
                     signed only by Adam
                     -- is this s JHF lease?
                     expires 10/31/20
                     water: $483/yr; land                 Leasehold
                     $975/yr                              Interest                         Unknown                                                      $0.00


            55.8.    Freeman 370 Baler
                     cost: $35,000; accm.
                     dep:                                                                  $19,075.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                $790,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                               41,502.00 -                              20,751.00 =
            Trade Notes and accounts receivable                        Total face amount       doubtful or uncollectible amount                 $20,751.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



             20-01352-WLH12                        Doc 25            Filed 07/16/20        Entered 07/16/20 23:06:13               Pg 8 of 30
                                                                                                                                           7/15/20 1:24PM



 Debtor         Jensen Hay Farms LLC                                                         Case number (If known) 20-01352
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property
           possible equitable interest in equipment titled in names
           of members and economic interest holders on account
           of loan payments that were made by the LLC                                                                                     Unknown



 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Loans to partners (from 19 tax return)                                                                                      $459,957.00




 78.       Total of Part 11.                                                                                                        $480,708.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



             20-01352-WLH12                        Doc 25            Filed 07/16/20    Entered 07/16/20 23:06:13               Pg 9 of 30
                                                                                                                                                                          7/15/20 1:24PM



 Debtor          Jensen Hay Farms LLC                                                                                Case number (If known) 20-01352
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                    $750,000.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $10,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $790,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $480,708.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,240,708.00            + 91b.              $790,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,030,708.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



             20-01352-WLH12                          Doc 25             Filed 07/16/20                    Entered 07/16/20 23:06:13                      Pg 10 of 30
                                                                                                                                                             7/15/20 1:24PM


 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)             20-01352
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Attorney General of US                         Describe debtor's property that is subject to a lien                          $0.00                    $0.00
       Creditor's Name
       950 Penn. Ave. NW, Room
       B103
       Washington, DC
       20530-0001
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Heritage Bank. 138 Cent
 2.2                                                                                                                     $1,451,219.41                       $0.00
       Vall Lendin                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                substantially all assets of the Debtor and real
                                                      estate of Dennis Jensen
       PO Box 1578
       Olympia, WA 98507
       Creditor's mailing address                     Describe the lien
                                                      2019 Operating Line
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       08/05/19                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4080
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            20-01352-WLH12                        Doc 25             Filed 07/16/20             Entered 07/16/20 23:06:13                     Pg 11 of 30
                                                                                                                                                         7/15/20 1:24PM


 Debtor       Jensen Hay Farms LLC                                                                    Case number (if known)      20-01352
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Heritage Bank. 138 Cent
 2.3                                                                                                                           $307,618.80               $0.00
       Vall Lendin                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                substantially all assets of Debtor and r.e. of
                                                      Dennis Jensen
       PO Box 1578
       Olympia, WA 98507
       Creditor's mailing address                     Describe the lien
                                                      balance of 2018 operating line
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Heritage Bank. 138 Cent
 2.4                                                                                                                       $3,190,473.00                 $0.00
       Vall Lendin                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                loan matures on 4/15/22
       PO Box 1578
       Olympia, WA 98507
       Creditor's mailing address                     Describe the lien
                                                      mortgages against r.e. of Dennis Jensen
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2/21/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4080
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Heritage Bank. 138 Cent
 2.5                                                                                                                            $42,318.00         $50,000.00
       Vall Lendin                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                Brownlee Irrigation Pivot
                                                      cost: $51,000; accm dep through 2019
       PO Box 1578                                    $22,883
       Olympia, WA 98507
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            20-01352-WLH12                        Doc 25             Filed 07/16/20             Entered 07/16/20 23:06:13                    Pg 12 of 30
                                                                                                                                                        7/15/20 1:24PM


 Debtor       Jensen Hay Farms LLC                                                                    Case number (if known)     20-01352
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   John Deere Financial                           Describe debtor's property that is subject to a lien                     $49,149.17        $100,000.00
       Creditor's Name                                2nd JD R450 swather
       8402 Excelsior Dr.
       PO Box
       Madison, WI 53705-0328
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2/25/15                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3152
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Kittias County Treasurer                       Describe debtor's property that is subject to a lien                      $2,639.71               $0.00
       Creditor's Name                                Parcel ID 959902, 960255
       205 West Fifth AVe., Ste.
       102
       Ellensburg, WA 98926
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



            20-01352-WLH12                        Doc 25             Filed 07/16/20             Entered 07/16/20 23:06:13                   Pg 13 of 30
                                                                                                                                                         7/15/20 1:24PM


 Debtor       Jensen Hay Farms LLC                                                                    Case number (if known)      20-01352
              Name

       Kittitas Reclamation
 2.8                                                                                                                             $4,554.00               $0.00
       District                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                23 acres and 43 acres
       PO Box 276
       Ellensburg, WA 98926
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       and8
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Larson Berg Perkins, Paul
 2.9                                                                                                                                 $0.00               $0.00
       Larson                                         Describe debtor's property that is subject to a lien
       Creditor's Name                                notice only
       105 N 3rd St
       PO Box 550
       Yakima, WA 98907
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   US Small Business
 0     Administration                                 Describe debtor's property that is subject to a lien                     $150,000.00          Unknown
       Creditor's Name                                security interest in all personal proprety of
       Attn: Dist. Counsel                            Debtor only
       2401 Fourth Ave., Ste. 450
       Seattle, WA 98121
       Creditor's mailing address                     Describe the lien
                                                      consensual lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       06/16/20                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            20-01352-WLH12                        Doc 25             Filed 07/16/20             Entered 07/16/20 23:06:13                    Pg 14 of 30
                                                                                                                                                           7/15/20 1:24PM


 Debtor       Jensen Hay Farms LLC                                                                    Case number (if known)       20-01352
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




                                                                                                                               $5,197,972.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          9

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        US Attorney's Office E.D. Wa
        PO Box 1494                                                                                           Line   2.10
        Spokane, WA 99210-1494




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            20-01352-WLH12                        Doc 25             Filed 07/16/20             Entered 07/16/20 23:06:13                     Pg 15 of 30
                                                                                                                                                                     7/15/20 1:24PM


 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)           20-01352
                                                                                                                                                      Check if this is an
                                                                                                                                                      amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $80,746.50
           CHS Sunbasin Growers                                                 Contingent
           PO Box 608                                                           Unliquidated
           Quincy, WA 98848-0608                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Farming supplies
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                         80,746.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              80,746.50




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         50695                                               Best Case Bankruptcy



             20-01352-WLH12                      Doc 25              Filed 07/16/20          Entered 07/16/20 23:06:13                               Pg 16 of 30
                                                                                                                                                  7/15/20 1:24PM


 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01352
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   29 acres
             lease is for and the nature of               4930 per year rent (due
             the debtor's interest                        Nov 15, 2020)

                  State the term remaining                expires 12/31/20
                                                                                        Charles and Markee Cox
             List the contract number of any                                            1620 Katen Rd.
                   government contract                                                  Ellensburg, WA 98926


 2.2.        State what the contract or                   Lease for 391.85 acres
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                expires 12/31/27

             List the contract number of any                                            Dennis and Shelly Jensen
                   government contract


 2.3.        State what the contract or                   167 acres
             lease is for and the nature of               $26,000 annual rent
             the debtor's interest                        plus $8.00/ton for hay
                                                          storage
                  State the term remaining                expired 12/31/19

             List the contract number of any                                            Double K Ranch LLC attn Krista Kell
                   government contract


 2.4.        State what the contract or                   6.5 acres
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                expires 10/31/20

             List the contract number of any                                            Richard Lewis
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20    Entered 07/16/20 23:06:13                  Pg 17 of 30
                                                                                                                                           7/15/20 1:24PM

 Debtor 1 Jensen Hay Farms LLC                                                                 Case number (if known)   20-01352
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   (30 acres) 7777 4th
             lease is for and the nature of               aprallel Rd.
             the debtor's interest

                  State the term remaining                expires 12/31/22
                                                                                       Two Tree LLC, attn Brad Stern
             List the contract number of any                                           8955 SE 44th St
                   government contract                                                 Mercer Island, WA 98040


 2.6.        State what the contract or                   40 acres 925 Pumping
             lease is for and the nature of               Plant Rd. , Ellensburg
             the debtor's interest

                  State the term remaining                expires 12/31/22
                                                                                       Two Trees LLC, attn Brad Stern
             List the contract number of any                                           8955 SE 44th St
                   government contract                                                 Mercer Island, WA 98040




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20   Entered 07/16/20 23:06:13                Pg 18 of 30
                                                                                                                                                7/15/20 1:24PM


 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01352
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Adam Jenses                                                                           Heritage Bank. 138               D   2.2
                                                                                                   Cent Vall Lendin                 E/F
                                                                                                                                    G




    2.2      Dennis Jensen                                                                         Heritage Bank. 138               D
                                                                                                   Cent Vall Lendin                 E/F
                                                                                                                                    G




    2.3      Megan Jensen                                                                          Heritage Bank. 138               D   2.2
                                                                                                   Cent Vall Lendin                 E/F
                                                                                                                                    G




    2.4      Shelly Jensen                                                                         Heritage Bank. 138               D   2.2
                                                                                                   Cent Vall Lendin                 E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20   Entered 07/16/20 23:06:13               Pg 19 of 30
                                                                                                                                                7/15/20 1:24PM




 Fill in this information to identify the case:

 Debtor name         Jensen Hay Farms LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01352
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                               04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                Gross revenue
       which may be a calendar year                                                            Check all that apply              (before deductions and
                                                                                                                                 exclusions)

       For prior year:                                                                             Operating a business                     $848,011.00
       From 1/01/2019 to 12/31/2019                                                                         Farming or Fishing
                                                                                                   Other    Income


       For prior year:                                                                             Operating a business                     $199,301.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    other income


       For prior year:                                                                             Operating a business                        $1,217.00
       From 1/01/2019 to 12/31/2019                                                                         Cooperative
                                                                                                   Other    distribution


       For year before that:                                                                       Operating a business                   $1,504,235.00
       From 1/01/2018 to 12/31/2018                                                                         Farming or Fishing
                                                                                                   Other    Income


       For the fiscal year:                                                                        Operating a business                   $1,373,417.00
       From 1/01/2017 to 12/31/2017                                                                         Farming or Fishing
                                                                                                   Other    Income


       For the fiscal year:                                                                        Operating a business                       $14,385.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Coop distribution


       For the fiscal year:                                                                        Operating a business                     $225,607.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13            Pg 20 of 30
                                                                                                                                                          7/15/20 1:24PM

 Debtor       Jensen Hay Farms LLC                                                                      Case number (if known) 20-01352



       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
       For the fiscal year:                                                                        Operating a business                            $1,108,176.00
       From 1/01/2016 to 12/31/2016                                                                         Farming or Fishing
                                                                                                   Other    Income


       For the fiscal year:                                                                        Operating a business                                 $14,276.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other    Coop distribution

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               CHS Sunbasin Growers                                                                         $78,231.46           Secured debt
               PO Box 608                                                                                                        Unsecured loan repayments
               Quincy, WA 98848-0608
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other 2019 fertilizer bill


       3.2.
               Krista Kelly                                                                                 $13,000.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other ground lease payment


       3.3.
               Kittitas County Treasurer                                                                           $0.00         Secured debt
               205 W 5th Ave Ste 102                                                                                             Unsecured loan repayments
               Ellensburg, WA 98926
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other 2019 property taxes


       3.4.
               Chase Ink.                                                                                   $25,000.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other LLC credit card



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



              20-01352-WLH12                     Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13                     Pg 21 of 30
                                                                                                                                                             7/15/20 1:24PM

 Debtor       Jensen Hay Farms LLC                                                                      Case number (if known) 20-01352



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Adam Jensen                                                 monthly                          $90,000.00           guaranteed payments
                                                                           guaranteed                                            authorized under the terms of
               farm manager                                                payments                                              the LLC operating agreement.

       4.2.    Dennis and Shelly Jensen                                    monthly                                 $0.00         payments pursuant to farm
                                                                           lease                                                 ground lease.
               members                                                     payments

       4.3.    Farm Service Agency                                                                          $12,261.00           payment on a ground lease for
               1606 Perry Street, Sutie A                                                                                        r.e. owned by Adam (expensed
               Yakima, WA 98902                                                                                                  by LLC, reported as part of
               creditor                                                                                                          distributive share of income to
                                                                                                                                 Adam

       4.4.    NW Farm Credit                                                                               $25,716.61           payment on ground lease for
                                                                                                                                 land owned by Adam (expensed
                                                                                                                                 by LLC, picked up as income in
                                                                                                                                 Adam's distributive share)

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Tory and Amanda Graham v.                         Complaint for              Kittitas County Superior                     Pending
               Jensen Hay Farms LLC                              Conversion                 Court                                        On appeal
               19-2-00106-19                                                                205 W 5th Ave
                                                                                                                                         Concluded
                                                                                            Ellensburg, WA 98926


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              20-01352-WLH12                     Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13                       Pg 22 of 30
                                                                                                                                                       7/15/20 1:24PM

 Debtor        Jensen Hay Farms LLC                                                                         Case number (if known) 20-01352



    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss        Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.                                                                                                                   2/25/20 -
                Kimel Law Offices                                                                                              $2,500
                205 N. 40th Ave., Suite 205                                                                                    5/21/20 -
                Yakima, WA 98908                                     Attorney Fees                                             $2,500                 $5,000.00

                Email or website address
                mkimel@mkimellaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers         Total amount or
                                                                                                                        were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20            Entered 07/16/20 23:06:13                   Pg 23 of 30
                                                                                                                                                         7/15/20 1:24PM

 Debtor      Jensen Hay Farms LLC                                                                       Case number (if known) 20-01352




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13                     Pg 24 of 30
                                                                                                                                                      7/15/20 1:24PM

 Debtor      Jensen Hay Farms LLC                                                                       Case number (if known) 20-01352




          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13                   Pg 25 of 30
                                                                                                                                                                7/15/20 1:24PM

 Debtor      Jensen Hay Farms LLC                                                                       Case number (if known) 20-01352



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Peterson CPAs & Advisors                                                                                                   annual tax return
                    3702 Kern Rd.                                                                                                              preparation
                    Yakima, WA 98902                                                                                                           (do they do the state
                                                                                                                                               returns as well?)

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Megan Jensen
                    51 Kaynor Rd.
                    Ellensburg, WA 98926

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Heritage Bank. 138 Cent Vall Lendin
                    PO Box 1578
                    Olympia, WA 98507

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Adam Jensen                                    51 Kaynor Rd.                                       Farm Manager                                  16.67
                                                      WA 98924

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13                         Pg 26 of 30
                                                                                                                                                      7/15/20 1:24PM

 Debtor       Jensen Hay Farms LLC                                                                      Case number (if known) 20-01352



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Megan Jensen                                   51 Kaynor Rd.                                                                           16.66%
                                                      Ellensburg, WA 98926                                                                    ownership
                                                                                                                                              interest
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Dennis Jensen                                  1340 WPA Rd.                                                                            16.67%
                                                      Ellensburg, WA 98926                                                                    ownership
                                                                                                                                              interest
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Shelly Jensen                                  1340 WPA Rd.                                        Managing member                     16.67%
                                                      Ellensburg, WA 98926                                                                    ownership
                                                                                                                                              interest


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Amanda Graham                                  14591 Uppoer Badger Pockets Rd.                     current: 16.67%
                                                      Ellensburg, WA 98926                                economic interest owner

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Tory Graham                                    ???                                                 Farm Manager through
                                                                                                          12/18/18
                                                                                                          16.67% economic owner
                                                                                                          interest

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value
       30.1                                                                                                                               guaranteed
       .                                                                                                                                  member payment
                                                                                                                                          under LLC
                                                                                                                                          agreement for
                                                                                                                                          continuing
                                                                                                                                          servcies provded
                                                                                                                                          in operating and
               Adam Jensen                                                                                                                managing the
               51 Kaynor Rd.                                                                                                              Debtor's
               WA 98924                                          Guaranteed payments as Farm Manager                                      business.

               Relationship to debtor
               Farm Manager




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20         Entered 07/16/20 23:06:13                  Pg 27 of 30
20-01352-WLH12   Doc 25   Filed 07/16/20   Entered 07/16/20 23:06:13   Pg 28 of 30
                                                                                                                                                 7/15/20 1:24PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of Washington
 In re       Jensen Hay Farms LLC                                                                              Case No.     20-01352
                                                                                    Debtor(s)                  Chapter      12

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                      0.00
             Prior to the filing of this statement I have received                                         $                      0.00
             Balance Due                                                                                   $                      0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Fees are to be billed on an hourly basis at $275 and subject to review and
                                                                     approval of the bankruptcy court.

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Debtor and any fees awarded in the case are also guaranteed by the members
                                                                     of the LLC.

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 All normal bankruptcy matters involved in filing a Ch. 12 and thereafter advising and counseling Debtor with
                 regard to obtaining confimration of a Chapter 12 plan of reorganizatoin.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Any representation outside of the bankrupcy court or with regard to persons or entitlies that are not creditors or
               parties in interest with regard to the Debtor
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 15, 2020                                                                  /s/ Metiner G. Kimel
     Date                                                                           Metiner G. Kimel
                                                                                    Signature of Attorney
                                                                                    Kimel Law Offices
                                                                                    205 N. 40th Ave., Suite 205
                                                                                    Yakima, WA 98908
                                                                                    (509) 452-1115 Fax: (509) 965-5860
                                                                                    mkimel@mkimellaw.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



            20-01352-WLH12                       Doc 25              Filed 07/16/20      Entered 07/16/20 23:06:13               Pg 29 of 30
20-01352-WLH12   Doc 25   Filed 07/16/20   Entered 07/16/20 23:06:13   Pg 30 of 30
